DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-8, 11-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,926,105 to Mischenko. 
	As to claim 1, Mischenko teaches a method of controlling the temperature of an induction motorized spindle by adjusting the electric losses in the induction motorized spindle(col. 10: lines 17-47, col. 18: lines 25-68), including the steps of:
(a) determining the required load on the induction motorized spindle and providing a first motor voltage to meet the required load(col. 3: lines 11-34); 
(b) providing a predetermined temperature set point for the induction motorized spindle(col. 18: lines 25-49);
(c) determining the temperature of the induction motorized spindle(col. 139: lines 51-60); 
(d) comparing the temperature of the induction motorized spindle against the predetermined temperature set point(col. 138: lines 4-20); 

            As to claim 2, Mischenko teaches the method of claim 1, wherein step (f) includes increasing the second motor voltage if the temperature is below the predetermined temperature set point(col. 140: lines 16-64 wherein a method is taught to determine/control motor voltage based on the motor temperature setting/setpoints).  
As to claim 3, Mischenko teaches the method of claim 1, wherein step (f) includes decreasing the second motor voltage if the temperature is above the predetermined temperature set point(col. 140: lines 16-64 wherein a method is taught to determine/control motor voltage based on the motor temperature setting/setpoints).  
As to claim 4, Mischenko teaches the method of claim 1, wherein the induction motorized spindle is an induction motor and step (f) includes varying the flux in the motor by varying the motor voltage(col. 106: lines 20-53 wherein apparatus and method are taught to control/vary motor flux by controlling/varying motor voltage/current).  
As to claim 5, Mischenko teaches the method of claim 1, wherein the predetermined temperature set point is a temperature range(col. 18: lines 25-49).
As to claim 7, it is rejected as the same reason as claim 1.
As to claim 8, it is rejected as the same reason as claim 1.
As to claim 11, it is rejected as the same reason as claim 1.
As to claim 12, it is rejected as the same reason as claim 1.

As to claim 17, it is rejected as the same reason as claim 1.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,926,105 to Mischenko, in view of USPN 9,479,102 to Park.
As to claim 14, Mischenko teaches the electric motor control system of claim 12. Mischenko does not teach a motor control system wherein a motor flux is provided, the motor flux being provided by permanent magnets.  
Park teaches a motor control system wherein a motor flux is provided, the motor flux being provided by permanent magnets(fig. 1 and abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Park into Mischenko since Mischenko suggests a motor control system and Park suggests the beneficial use of motor flux control for a synchronous permanent magnet motor in the analogous art of motor control technology.
 

As to claim 15, Mischenko in view of Park teaches the electric motor control system  wherein the motor is a synchronous motor(Park fig. 1 and abstract).

Allowable Subject Matter
7. 	Claims 6, 9-10, 16, 18 are objected to as being dependent upon the rejected base claims 1, 8, 17, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.


                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 5,227,703 to Boothe discloses a motor control system.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 
/DAVID LUO/Primary Examiner, Art Unit 2846